tcmemo_1996_2 united_states tax_court darold d friesen and rosella m friesen petitioners v commissioner of internal revenue respondent docket no filed date peter reilly and albert b kerkhove for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue continued petitioners resided in henderson nebraska at the time that their petition was filed with the court respondent's notices of deficiency by notices dated date respondent determined deficiencies in petitioners' federal income taxes for the taxable years and as well as additions to tax as follows darold d friesen addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure rosella m friesen addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure the deficiency in income_tax determined against petitioner darold d friesen is based on respondent's determination that said petitioner failed to report wages in the amount of dollar_figure received during from bosselman inc the addition_to_tax under sec_6651 is based on respondent's determination that petitioner failed to file a timely income_tax return for the taxable_year the deficiency in income_tax determined against petitioner rosella m friesen is based on respondent's determination that said petitioner failed to report self-employment_tax on non- employee compensation in the amount of dollar_figure received during continued from santa rosa sales and marketing inc the addition_to_tax under sec_6651 is based on respondent's determination that petitioner failed to file a timely income_tax return for the taxable_year petitioners' petition petitioners filed a petition for redetermination on date in their petition petitioners allege that they are non- federal people who are inhabitants of the republic state nebraska which is without the united_states in this regard petitioners claim status as defined at cfr b i the petition also includes the following allegations among others the petitioners are non-residents of washington d c they are non-residents of any federal area and are alien to the foreign federal jurisdiction the petitioners are not now nor have they ever been transferees of the federal funds for their livelihood the petitioners find no treasury dept delegation of authority order that has been issued or published which would provide for finding deficiencies or assessing them as inhabitants in the republic state nebraska for purposes of the income_tax sec_1_871-1 income_tax regs sets forth classes of nonresident_alien individuals the first such class described in sec_1_871-1 income_tax regs consists of nonresident_alien individuals who at no time during the taxable_year are engaged in a trade_or_business in the united_states the petitioners find that there are no implementing regulation for the deficiencies or the assessments as required by title_26 at section a the petitioners had no revenue taxable activity that would come under the stamp tax_liability respondent has placed these petitioners into an excise_tax category in error or mistake respondent's rule motion and subsequent developments as indicated on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted shortly thereafter on date the court issued an order calendaring respondent's motion for hearing and also directing petitioners to file a proper amended petition in accordance with the requirements of rule in particular the court directed petitioners to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiencies and separate statements of every fact upon which the assignments of error are based sec_7805 provides as follows sec_7805 rules and regulations a authorization --except where such authority is expressly given by this title to any person other than an officer_or_employee of the treasury_department the secretary shall prescribe all needful rules and regulations for the enforcement of this title including all rules and regulations as may be necessary by reason of any alteration of law in relation to internal revenue on date the court received a document from petitioners that was filed as petitioners' motion for extension of time to file amended petition the court granted such motion extending for a month the time within which petitioners were to file a proper amended petition and continuing for hearing respondent's pending motion to dismiss on date petitioners filed an amended petition alleging that the respondent errors in establishing a deficiency for the years and in this regard however we note that respondent only determined a deficiency against petitioner rosella m friesen for the taxable_year and against petitioner darold d friesen for the taxable_year therefore the amended petition fails to place in dispute one of the two taxable years for which deficiencies were determined and attempts to place in dispute two taxable years for which no deficiencies were determined apart from the foregoing petitioners suggest in their amended petition that federal reserve notes are not a form of legal tender their argument concludes as follows who may legally take federal reserve notes in exchange as a n acceptable form of payment to this the petitioner adds that their sic exist s no legal way for the petitioner to satisfy the commissioner ' s assessment at any time during this article i presentment petitioners also continue to argue in their amended petition that they enjoy nonresident_alien status in this regard they argue as follows this tax_court knows that as long as the petitioners are within their union state boundary they are non- resident_alien to the united_states non-resident to the united_states jurisdiction and foreign or alien to them as well the amended petition also alleges that respondent bears the burden_of_proof in respect of the following matters among others the respondent bears the burden to prove the petitioner is in fact a taxpayer as it relate s to sec_7701 the respondent bears the burden to prove that the petitioner is subject_to any act of congress passed under congress's whatsoever authority without the voluntary election agreeing to be treated as a subject of such congressional authority the respondent bears the burden to prove that the petitioners some how became subject of a lessor race by way of becoming taxpayers respondent's motion to dismiss was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of the pending motion petitioners did not appear at the hearing nor did they file any written_statement of their position under rule c sec_7701 defines the term taxpayer as any person subject_to any internal revenue tax petitioners were reminded of the applicability of rule c in the court's order dated date calendaring respondent's motion for hearing discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim that would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 sec_123 in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra 73_tc_736 neither the petition nor the amended petition filed in this case satisfies the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from the petition and the amended petition that we have quoted above see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioners with an opportunity to assign error and allege specific facts concerning their liability for the taxable years in issue the court's order dated date provided petitioners with yet additional time to file a proper amended petition unfortunately petitioners failed to properly respond rather petitioners elected to continue to proceed with time-worn tax_protester rhetoric see abrams v commissioner supra rowlee v commissioner supra mccoy v commissioner supra karlin v commissioner tcmemo_1990_496 we see no need to painstakingly address petitioners' various arguments the short answer to those arguments is that petitioners are not exempt from federal_income_tax or from the imposition of appropriate additions to tax see abrams v commissioner supra pincite moreover as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir because the petition and the amended petition fail to state a claim upon which relief can be granted we shall grant respondent's motion to dismiss for failure to state a claim see 747_f2d_478 8th cir see also nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir in order to reflect the foregoing an order of dismissal and decision will be entered respondent's motion does not include a request that the court award a penalty to the united_states pursuant to sec_6673 and we have decided not to award such a penalty on our own motion petitioners are advised however that sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless
